Citation Nr: 1014903	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right thumb 
disability.

3.  Entitlement to service connection for headaches, to 
include as secondary to service-connected disability.

4.  Entitlement to service connection for a right shoulder 
disability, other than service-connected right shoulder 
abrasion, to include as secondary to service-connected 
disability.

5.  Entitlement to service connection for a psychiatric 
disability, to include PTSD and depressive disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to higher evaluations for service-connected 
right shoulder abrasion, rated at 10 percent from May 31, 
2005 and noncompensable from March 1, 2009, to include 
whether a rating reduction from 10 percent to noncompensable 
effective March 1, 2009, was proper. 

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to 
June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
September 2005, July 2006, October 2006, March 2008, and 
August 2008 and Decision Review Officer decisions dated in 
July 2006 and December 2008 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for 
discogenic back disability, a right thumb disability, 
headaches, DJD of the right shoulder, a psychiatric 
disability, and a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not include a 
diagnosis of bilateral hearing loss that has been related to 
the Veteran's military service.

2.  The competent evidence of record does not include a 
diagnosis of tinnitus that has been related to the Veteran's 
military service.

3.  The Veteran's service-connected right shoulder abrasions 
have not been deep, have not caused limited motion or 
limitation of right shoulder function, have not measured 144 
square inches (929 sq. cm.) or greater, have not been 
unstable, and have not been painful on examination.  
  
4.  The RO properly reduced the disability rating assigned to 
the Veteran's service-connected right shoulder abrasion from 
10 percent to noncompensable effective 
March 1, 2009.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  The criteria for an initial compensable evaluation prior 
to May 31, 2005, an evaluation in excess of 10 percent from 
May 31, 2005 to February 28, 2009, and a compensable rating 
since March 1, 2009, for a right shoulder abrasion have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 
4.7, 4.118, Diagnostic Code 7804 (2009).  

4.  The rating reduction from 10 percent to noncompensable 
effective March 1, 2009, for right shoulder abrasion was 
proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103, 4.1, 4.7, 4.118, 
Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

The United States Court of Appeals for the Federal Circuit 
issued a decision on appeal that vacated and remanded the 
decision of the Veterans Claims Court in Vazquez-Flores.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).  In view of some potentially qualifying language 
included in the Federal Circuit's decision in vacating the 
CAVC's decision ("insofar as"), it appears that only the 
generic first, third, and fourth elements [contained in the 
CAVC's decision] are in fact required under the Federal 
Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in June 2005, March 2008, 
May 2008, and June 2009 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

With respect to the issue of entitlement to increased 
evaluations for service-connected right shoulder abrasion, 
the Board notes that the issue arises from a notice of 
disagreement as to the initial rating assigned, and as such, 
represent a "downstream" issue as referenced in VAOPGCPREC 
8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 
25,180 (May 5, 2004), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 
7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection in 
June 2005, and as such, the rating assignment issue on appeal 
falls within the exception for the applicability of 38 
U.S.C.A. § 5103(a).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and identified VA 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in August 2005 May 
2006, and March 2008.  38 C.F.R. § 3.159(c)(4).  Initially, 
the August 2005 examiner did not describe the right shoulder 
scarring but did so in an Addendum.  The May 2006 VA examiner 
did not describe the right shoulder scarring.  The March 2008 
VA examiner provided a physical examination and fully 
described the Veteran's service-connected right shoulder 
scarring.  The March 2008 VA examiner noted that she did not 
have the Veteran's claims file.  However, the Veteran's 
claims file was not needed in this case in order for the 
March 2008 VA examiner to completely describe the Veteran's 
service-connected right shoulder abrasion; and in fact, none 
of Veteran's treatment records, during or after service 
describe in detail any scarring of his right shoulder.  Thus, 
review of the claims file would not have provided any value 
to the March 2008 VA examiner in reporting the current 
severity of the Veteran's right shoulder scarring.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected condition since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The March 2008 VA examination report is thorough.  
The examination in this case is adequate upon which to base a 
decision. 

With respect to the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus, the 
Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of these claimed disabilities. 
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no medical evidence has been presented 
showing treatment of bilateral hearing loss or tinnitus or 
the possibility that either of these conditions are related 
to service, the Board finds that an etiology opinion is not 
"necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

The first question that must be addressed, therefore, is 
whether incurrence of bilateral hearing loss or tinnitus is 
factually shown during service.  The Board concludes it was 
not.  

The service treatment records are absent complaints, findings 
or diagnoses of bilateral hearing loss or tinnitus during 
service.  On the clinical examination for separation from 
service in April 1964, the Veteran's ears and ear drums were 
evaluated as normal.  On the Report of Medical History 
completed by the Veteran in conjunction with his separation 
examination, he denied ever having ear trouble or running 
ears.  On the authorized audiological evaluation in April 
1964, tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)

-5 (0)
LEFT
0 (15)
-5 (5)
-5 (5)

-5 (0)

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  The Board has converted 
the ASA units to ISO units in parentheses above.

The Veteran also signed a statement that there had been no 
change in his medical condition since his last medical 
examination on April 23, 1964.  Thus, there is no medical 
evidence that shows that the Veteran suffered from hearing 
loss or tinnitus during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be 
service-connected on such a basis.  This is not shown in the 
record.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is certainly competent to describe symptoms of 
subjective hearing loss and tinnitus as well as any acoustic 
trauma during service.  See, e.g., Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (A Veteran is competent to 
testify to an in-service acoustic trauma, in-service symptoms 
of tinnitus, and post-service symptoms of tinnitus).  

However, in this case, the Veteran has not described symptoms 
of hearing loss or tinnitus.  In April 2008, the Veteran 
submitted a statement which read, "Please evaluate hearing 
loss [and] tinnitus as [service connected] due to assignment 
to artillery outfit during military service."  In a January 
2009 Notice of Disagreement (NOD) with the August 2008 rating 
decision which denied entitlement to bilateral hearing loss 
on tinnitus on the basis that there was no evidence the 
claimed conditions exist, occurred in or were aggravated by 
the Veteran's military service, the Veteran did not complain 
of hearing loss or tinnitus, either during service or 
currently.  At the June 23, 2009 RO hearing, the Veteran's 
testimony was limited to questions regarding his Veteran's 
Military Occupational Specialty (MOS) and exposure to 
acoustic trauma; the Veteran did not testify as to whether he 
had hearing difficulty or tinnitus during service or has had 
hearing difficulty or tinnitus since service.  The Veteran's 
VA Form 9, Appeal to the Board of Veterans' Appeals, also did 
not identify any treatment or complaints of hearing loss or 
tinnitus, only the Veteran's exposure to acoustic trauma.  On 
the VA Form 646, Statement of Accredited Representative in 
Appealed Case, the Veteran's representative made no 
additional argument with respect to bilateral hearing loss 
and tinnitus.  At the January 2010 videoconference hearing, 
the Veteran's testimony was, again, limited to his military 
duties and to his exposure to acoustic trauma.  The Veteran 
has at no time indicated that he currently has difficulty 
hearing or experiences tinnitus or that he had difficulty 
hearing or experienced tinnitus during service; and the post 
service medical records are absent any complaints of or 
treatment for a current bilateral hearing loss or tinnitus.  

That the Veteran was exposed to acoustic trauma in service 
alone is not enough; there must be chronic disability 
resulting from that exposure.  Thus, the evidence fails to 
show that the Veteran currently suffers from bilateral 
hearing loss or tinnitus.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In the absence of competent medical evidence that the 
disabilities of bilateral hearing loss or tinnitus exist and 
that they were caused by or aggravated by the Veteran's 
military service, the criteria for establishing service 
connection for hearing loss and tinnitus have not been 
established.  38 C.F.R. § 3.303. 

Right Shoulder Abrasion Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for right shoulder abrasion.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Historically, the Veteran filed his claim for service 
connection for a right shoulder disability in May 2005.  

In August 2005, the Veteran underwent VA examination.  The VA 
examiner diagnosed superficial abrasion of the right anterior 
shoulder, but he did not describe the abrasion.  The RO 
requested clarification as to whether there were any 
residuals of the right shoulder abrasion and asked the VA 
examiner to provide a skin description.  The examiner noted 
that there was no ulceration, exfoliation, or exposed area.  
Lesion to whole body percentage was one-half percent.  There 
was no crusting, induration, inflexibility, 
hyperpigmentation, abnormal texture, or limitation of right 
shoulder motion.  The examiner noted that there was tissue 
loss and hypopigmentation but not greater than six square 
inches.  The examiner noted that there was no permanent 
sequalae to the abrasion.

In a September 2005 rating decision, the RO granted service 
connection for right shoulder abrasion and assigned a 
noncompensable rating.  In January 2006, the Veteran filed 
his NOD.  

The Veteran underwent VA examination in May 2006.  The VA 
examiner only described the Veteran's skull scars and did not 
note or describe any scars of the right shoulder.

In a July 2006 Decision Review Officer decision, the RO 
granted an increase to 10 percent for the Veteran's right 
shoulder abrasion on the basis that the May 2006 VA 
examination demonstrated a right shoulder scar was tender to 
palpation.  

The Veteran underwent VA examination in March 2008.  Physical 
examination demonstrated a very vaguely discernible area of 
hyperpigmentation on the anterior aspect of the shoulder 
which was noted to perhaps represent scarring.  The area was 
5 centimeters by 2 centimeters in dimension.  There was no 
pain in the scar on examination.  On the posterior aspect of 
the right shoulder in an area approximately 8 centimeter 
inferior to the acromion, there was an area of very vaguely 
discernible hyperpigmentation which measured 9 centimeters by 
4 centimeters.  There was no pain in the scar.  There was no 
adherence to underlying tissue, and the texture of the skin 
was normal for both scar areas.  Neither scar was unstable or 
showed any evidence of ulceration or breakdown of the skin.  
There was no elevation or depression of the surface contour 
of the scar.  Both scars were very superficial, and there was 
no underlying soft tissue loss or damage.  There was no 
inflammation, edema, or keloid formation of the scars.  
Neither scar was on an exposed area of the body, and neither 
scar caused disfiguration.  There was no induration or 
inflexibility of the skin in the area of the scars, and there 
was no limitation of motion or other limitation in function 
caused by the scars.  Diagnosis was status post abrasion of 
right shoulder with residual scarring as described.  

An April 25, 2008 Decision Review Officer decision proposed a 
reduction of the Veteran's disability rating for right 
shoulder abrasion from 10 percent to noncompensable and noted 
that VA examination conducted in May 2006 did not show a 
tender scar in the right shoulder area and that the previous 
rating decision incorrectly stated that there was a tender 
scar on the right shoulder area.  

A December 2008 letter accompanying the December 3, 2008, 
Decision Review Officer decision, which actually reduced the 
disability rating of the Veteran's right shoulder abrasion 
from 10 percent to noncompensable, stated that the evaluation 
of the disability was reduced as the records noted 
improvement in service-connected right shoulder abrasion. 

Thus, as it stands currently, the Veteran's service connected 
right shoulder abrasion has been rated as 10 percent 
disabling from May 31, 2005 and as noncompensably disabling 
since March 1, 2009. 

The applicable rating criteria for skin disorders, to include 
scars, are found at 38 C.F.R. § 4.118.  During the pendency 
of this appeal for an increased rating, the criteria for 
evaluation of scars were amended as of October 23, 2008.  
However, the revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  

The Federal Register's paragraph addressing the applicability 
date of the new regulation specifically states:

This amendment shall apply to all applications for 
benefits received by VA on or after October 23, 
2008. A Veteran whom VA rated before such date 
under diagnostic codes 7800, 7801, 7802, 7803, 
7804, or 7805 of 38 CFR 4.118 may request review 
under these clarified criteria, irrespective of 
whether his or her disability has worsened since 
the last review. The effective date of any award, 
or any increase in disability compensation, based 
on this amendment will not be earlier than the 
effective date of this rule, but will otherwise 
be assigned under the current regulations 
regarding effective dates, 38 CFR 3.400, etc.

In the present case, the Veteran's application for service 
connection was received in May 2005, before the October 2008 
effective date of the amendment.  In such circumstances, only 
the previous criteria applies as discussed above in the 
Federal Register as the Veteran has not requested review 
under the new criteria.

Diagnostic Code 7800 rates scars of the head, face, or neck 
based upon disfigurement, and does not apply in this case as 
the service-connected scar is located on the Veteran's right 
shoulder.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for 
scars that are superficial and painful on examination.  Note 
(1) to Diagnostic Code 7804 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) provides that a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See 38 C.F.R. § 4.68 of this part on the 
amputation rule.)

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

Based on the above VA examinations, the Board finds that a 
compensable evaluation was not warranted at any time during 
the appeal period as the Veteran's right shoulder abrasions 
have not been deep, have not caused limited motion or 
limitation of shoulder function, have not measured 144 square 
inches (929 sq. cm.) or greater, have not been unstable, and 
have not been painful on examination.  In addition, there is 
no other diagnostic code which would have provided a 
compensable rating for the Veteran's right shoulder abrasion.  
Schafrath v. Derwinski, 1 Vet. App. at 592-593.

Thus, the medical evidence of record since the filing of the 
Veteran's claim for service connection for right shoulder 
disability has consistently demonstrated a noncompensable 
level of disability.  The Board consequently finds that at no 
time has the evidence supported an assignment of a 
compensable rating.  

Pursuant to C.F.R. § 3.103(b)(2), no award of compensation 
will be reduced unless the beneficiary is notified of such 
adverse action and has been provided a period of 60 days to 
submit evidence showing that the adverse action should not be 
taken.  38 C.F.R. § 3.103(b)(2) (2009).  

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that 
a rating reduction be based on an examination that is as 
complete as the examinations that formed the basis for the 
original rating and that the condition not be likely to 
return to its previous level.  38 C.F.R. § 3.344(a), (b), 
(c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A 
reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such 
cases 38 C.F.R. § 3.344(c) states that reexamination 
disclosing improvement will warrant reduction in rating.

The Board notes that the procedural requirements regarding 
proper notification of the proposed rating reduction from 10 
percent to noncompensable for service-connected right 
shoulder abrasion was satisfied by a letter sent to the 
Veteran in June 2008.  This correspondence referred to an 
accompanying April 2008 Decision Review Officer decision that 
detailed all material facts and reasoning behind the 
proposal.  Moreover, the letter apprised the appellant that 
he had 60 days to submit additional evidence demonstrating 
that his current disability evaluation should be maintained.  
The Board notes that the 10 percent rating for the Veteran's 
right shoulder abrasion was in effect from May 31, 2005, less 
than five years.  Therefore, the provisions of 38 C.F.R. § 
3.344(a) and (b) regarding stabilization of disability 
evaluations are not specifically applicable in this appeal.  
See 38 C.F.R. § 3.344(c).

As the medical evidence of record since the filing of the 
Veteran's claim for service connection for right shoulder 
disability has consistently demonstrated a noncompensable 
level of disability, the RO reduced the Veteran's disability 
rating from 10 percent to noncompensable for service-
connected right shoulder abrasion, not on the basis of 
improvement, but on the basis that a clear and unmistakable 
error (CUE) existed in the July 2006 Decision Review Officer 
decision which assigned the 10 percent disability rating for 
the Veteran's right shoulder abrasion.

Previous determinations by an AOJ that are final and binding, 
and will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts." Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

As noted above, at no time did the Veteran meet the 
requirements for a compensable evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 for scars, 
other than head, face, or neck.  As a result, the Board finds 
that the July 2006 DRO decision, which assigned a 10 percent 
disability rating for the Veteran's right shoulder abrasion, 
was an administrative failure to apply the correct statutory 
and regulatory provisions to the facts, and therefore, 
resulted in clear and unmistakable error.  Therefore, the 
Board concludes that the evidence supports the reduction in 
the disability rating for the service-connected right 
shoulder abrasion from 10 percent to noncompensable, 
effective March 1, 2009.  

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected right 
shoulder abrasion presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to higher evaluations for service-connected right 
shoulder abrasion, rated at 10 percent from May 31, 2005 and 
noncompensable from March 1, 2009, is denied.

A rating reduction from 10 percent to noncompensable 
effective March 1, 2009, for service-connected right shoulder 
abrasion was proper. 


REMAND

With respect to the issues of entitlement to service 
connection for a lumbar spine disability, a right thumb 
disability, headaches, and a right shoulder orthopedic 
disability, the Veteran's service treatment records indicate 
that in June 1962, the Veteran was involved in an automobile 
accident.  The June 1962 medical provider noted that there 
was no history or unconsciousness and no complaints.  On 
physical examination, the Veteran was alert and active and 
examination was negative except for superficial abrasion of 
right anterior shoulder.  The impression was superficial 
abrasion.  

A January 19, 1964 outpatient clinic note indicates that the 
Veteran received emergency medical treatment for laceration 
of skull, left occipital jagged four-inch laceration and that 
his skill was showing.  Approximately 20 3-0 silk sutures, 
TAT, and skull films were taken.  The Veteran was also 
complaining of pain in his right thumb.  X-rays of the skull 
revealed no definite evidence of fracture but there appeared 
to be a bilateral maxillary sinusitis.  X-rays of the hand 
were negative for fracture.  The Veteran was advised to 
return in five days.  

On January 22, 1964, the Veteran returned with complaints of 
dizziness and headache the day prior, but he was noted to be 
better after medication given in OPD.  The Veteran's wound 
was dry and healing well.  The Veteran was advised to return 
Friday for suture removal.  On January 234, 1964, "take out 
every other suture" was noted.  On January 25, 1964, "take 
out sutures" was noted.  On January 30, 1964, "looks fine" 
was noted.

A March 4, 1964, outpatient clinic note indicates the Veteran 
presented with complaints of chronic low back pains and mild 
dysuria.  No penile discharge was noted.  X-rays noted 
negative for osseous pathology.

On the Report of Medical Examination for the purpose of 
separation on April 23, 1964, the Veteran's head, scalp, 
upper extremities, spine, and neurologic were all evaluated 
as normal.  On the Report of Medical History completed in 
conjunction with the separation examination, the Veteran 
denied ever having frequent or severe headache, dizziness or 
fainting spells, and painful or "trick" shoulder.  

In April 2005, Dr. G.C.M., after reviewing the Veteran's 
"military medical history" and physically examining the 
Veteran, diagnosed intracranial concussion and scarring 
causing vertigo and headaches, right rotator cuff injury, 
right thumb injury at the area of the first metacarpal 
phalangeal (MCP) area, and discogenic back injury.  Dr. 
G.C.M. determined that a right shoulder injury, back injury, 
head injury, and thumb injury were related to the Veteran's 
military service.  

In July 2006, Dr. G.C.M. noted that after reexamination of 
the Veteran, his diagnosis is greater occipital nerve injury 
along with temporal nerve injury and noted that these 
injuries supply the scalp muscles and due to the injury of 
January 1964, these nerves were injured causing the Veteran's 
headaches.  In February 2007, Dr. G.C.M. noted that he 
reviewed the Veteran's Army medical records.

In August 2005, a VA physician, Dr. J.P.P., diagnosed 
laceration of occipital skull and superficial abrasion of 
right anterior shoulder and early impingement syndrome right 
shoulder.  

In December 2005, Dr. J.W.E., after reviewing the Veteran's 
service medical records and physically examining the Veteran, 
diagnosed closed head injury with intracranial concussion 
with scarring and continued headaches, right shoulder girdle 
strain, right rotator cuff injury, right thumb 
sprain/tendonitis, right thumb injury, first MCP joint, 
muscle tendon unit strain lumbosacral spine, right 
lumbosacral plexus compression and/or nerve root impingement 
and determined that the injuries all occurred while the 
Veteran was in the U.S. Army.  In February 2007, Dr. J.W.E. 
specifically noted all of the Veteran's service records that 
he reviewed.  He also noted that his opinion expressed in the 
December 2005 report remained the same.

In May 2006, the Veteran underwent VA examination by S.L., 
Nurse Practitioner.  After reviewing the Veteran's service 
medical records and physically examining the Veteran, S.L. 
diagnosed DJD of the lumbar spine, DJD of the right thumb, 
DJD of the right shoulder, chronic muscle tension headaches, 
and left parital scalp scar.  S.L. determined that it was 
less likely than not the Veteran's current right shoulder 
condition, current lumbar spine condition, current right 
thumb pain, and current complaints of headaches were 
etiologically related to injury sustained in service.

The Board notes that there is a difference of opinion among 
the medical professionals.  The Board, therefore, finds that 
additional VA examinations are appropriate to reconcile the 
conflicting diagnoses and opinions of record.

In addition, in May 2005, the Veteran submitted a VA Form 
2104142, Authorization and Consent to Release Information to 
VA.  The Veteran listed Dr. G.C.M. as well as his address.  
Although the Veteran did not indicate the dates of treatment 
or conditions, as Dr. G.C.M. has provided an opinion as to 
the etiology of the Veteran's right shoulder, back, right 
thumb, and headaches conditions, the Board finds that the 
Veteran should be requested to complete another form with the 
approximate dates of treatment so that VA may obtain these 
records on his behalf.
  
With respect to the issues of entitlement to a psychiatric 
disability, to include PTSD and depressive disorder, 38 
C.F.R. § 3.304(f) specifically provides that VA will not deny 
a personal assault type of PTSD claim without first advising 
the claimant that evidence from sources other than the 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).  Although a February 2008 letter 
does ask the Veteran to provide reports of private physicians 
who have treated him, any treatment records from the Vet 
Center, any possible sources of information and evidence such 
as police reports or medical treatment records for assault, 
the record does not show that the Veteran was ever sent a 
PTSD-personal assault development letter in compliance with 
38 C.F.R. § 3.304(f)(3) which includes giving examples of 
evidence from sources other than the Veteran's service 
records.
 
In addition, in August 2007, the Veteran submitted a VA Form 
21-4142 on which the Veteran indicated that Dr. C.M. treated 
him on May 15, 2000, for depression and that Delaware County 
Health Department treated him in November 1977 for 
depression.  Thus, the Board finds that the Veteran should be 
requested to complete another form for these records so that 
VA may obtain these records on his behalf.

With respect to the issue of entitlement to a TDIU, this 
claim is inextricably intertwined with the claims for service 
connection which have been remanded.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the 
claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as 
well.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be informed that 
he may submit any other corroborating 
evidence he may have pertaining to the 
alleged physical assault incident 
experienced during service and that he 
may submit any other evidence to verify 
his alleged stressors from military as 
well as nonmilitary sources.  In 
connection with this development, the AMC 
should ensure that all appropriate 
special development procedures mandated 
by 38 C.F.R. § 3.304(f)(3) for 
verification of a non-combat stressor is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat 
stressor.

2.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for any lumbar 
spine condition, right thumb condition, 
right shoulder condition, and psychiatric 
condition that is not evidenced by the 
current record, including any private 
medical records of Dr. G.C.M.  If so, the 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised 
that he may also submit any evidence or 
further argument relative to the claim at 
issue.
 
3.  The Veteran should be afforded a VA 
examination by an orthopedic physician to 
determine the etiology of any current 
lumbar spine, right shoulder, and right 
thumb disorders.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should identify all current 
lumbar spine, right shoulder, and right 
thumb diagnoses and provide an opinion as 
to whether it is at least as likely as 
not that any current lumbar spine, right 
shoulder, or right thumb diagnosis is 
related to the symptoms documented during 
the Veteran's active duty service.  The 
examiner should also discuss the 
conflicting diagnoses and opinions of 
etiology of Dr. G.C.M., Dr. J.P.P., Dr. 
J.W.E., and S.L. 

4.  The Veteran should be afforded a VA 
examination by a neurologist to determine 
the etiology of any current headache 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current headache disorder is related to 
the skull injury documented during the 
Veteran's active duty service, to any 
other incident of service, or to service-
connected scar on occipital scalp.  The 
examiner should also discuss the 
conflicting diagnoses and opinions of 
etiology of Dr. G.C.M., Dr. J.P.P., Dr. 
J.W.E., and S.L. 

It would be helpful if the above 
examiners would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


